Name: COMMISSION REGULATION (EC) No 481/95 of 3 March 1995 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 as a result of the accession of Austria, Finland and Sweden in the poultrymeat sector
 Type: Regulation
 Subject Matter: Europe;  international trade;  political geography;  European construction;  animal product
 Date Published: nan

 No L 49/22 [ EN ! Official Journal of the European Communities 4. 3 . 95 COMMISSION REGULATION (EC) No 481/95 of 3 March 1995 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 as a result of the accession of Austria, Finland and Sweden in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and laying down the rules for the administration of certain Community tariff quotas in 1995 for certain agricultural products and for beer ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 15 thereof, Whereas concessions for the poultrymeat sector, as regards certain products, were granted within the frame ­ work of Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the appli ­ cation in the poultrymeat and egg sectors of the arrange ­ ments provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (3), as last amended by Regu ­ lation (EC) No 3026/94 (4), and Commision Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part (*), as amended by Regulation (EC) No 3027/94 (6) ; Whereas, as a result of the accession of Austria, Finland and Sweden, Regulation (EC) No 3379/94 opened certain tariff quotas ; whereas, therefore, Annex I to Regulations (EEC) No 2699/93 and (EC) No 1559/94 should be adapted to take account of the trade arrangements which existed for the poultrymeat sector between the three new Member States of the one part and Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria of the other part ; Whereas, in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 1995 and the new quantities should be added to the quantities available for the period 1 April to 30 June 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2699/93 is hereby replaced by Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 1559/94 is hereby replaced by Annex II to this Regulation. Article 3 The quantities available for applications from 1 to 10 March 1995 shall be those listed in Annex III to this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 366, 31 . 12. 1994, p. 3 . 0 OJ No L 282, 1 . 11 . 1975, p. 77. (3) OJ No L 245, 1 . 10 . 1993, p. 88 . (4) OJ No L 321 , 14. 12. 1994, p. 10. 0 OJ No L 166, 1 . 7. 1994, p. 62. (6) OJ No L 321 , 14. 12. 1994, p. 12. 4. 3 . 95 EN Official Journal of the European Communities No L 49/23 ANNEX I ANNEX I A. Products originating in the Republic of Hungary Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 850 1 810 2 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77 (a) ex 0207 43 63 (a) 850 1 030 3 0207 10 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 8 1 (b) ex 0207 43 71 (b) 15 000 16 850 4 0207 10 15 0207 21 10 0207 10 19 0207 21 90 14 000 former distribution 15 000 New distribution of which 1 January to 30 June 1995 &gt; 4:20 220 (15 382,8) J 5 0207 39 21 0207 41 41 4 400 4 700 6 0207 39 23 0207 41 51 5 050 5 450 7 0207 39 11 0207 41 10 4 000 4 300 7 700 5 550 8 0207 39 41 0207 42 41 1 800 1 900 9 0207 39 31 0207 42 10 1 800 1 900 10 ex 0407 00 1 250 1 350 11 0408 91 10 250 270 1 July 1995 to 30 June 1996 3 070 1 090 18 050 21 340 8 400 2 050 2 050 1 450 290 (a) Ducks in pieces . (b) Geese in pieces. No L 49/24 f EN 4. 3 . 95Official Journal of the European Communities B. Products originating in the Republic of Poland I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 12 1 100 1 206 1 3140207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55(a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 13 14 900 16 240 17 3400105 99 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) ex 0207 39 85 (b) ex 0207 43 90 (b) (a) Ducks in pieces. (b) Geese in pieces. . II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 14 0105 91 00 0207 10 11 0207 10 15 0207 10 19 0207 21 10 0207 21 90 3 000 3 250 3 500 4. 3 . 95 I EN I Official Journal of the European Communities No L 49/25 (in tonnes) Group CN code 1 July 1993 to 1 July 1994 to 1 July 1995 to No 30 June 1994 30 June 1995 30 June 1996 15 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 27 0207 41 10 0207 41 1 1 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41.90 4 200 4 550 4 900 16 0105 99 30 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 4210 0207 4211 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 1 200 1 300 1 400 17 ex 0407 00 1 300 1 400 1 500 18 0408 91 10 0408 99 10(c) 190 200 220 (c) In dried whole egg equivalent (1 kg of liquid egg = 0,26 kg of dried whole egg). C. Products originating in the Czech Republic I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 19 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 185 260 355 No L 49/26 EN 4. 3. 95Official Journal of the European Communities (in tonnes) Croup No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 20 1 060 1 140 1 2200207 10 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65(b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) Ducks in pieces. (b) Geese in pieces. II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 21 0207 10 1 1 0207 10 15 0207 21 10 0207 10 19 0207 21 90 1 430 1 540 1 650 22 0207 39 21 0207 41 41 0207 39 23 0207 41 51 830 890 950 23 0207 39 1 1 0207 41 10 1 900 2 060 2 210 24 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 220 230 250 25 ex 0407 00 4 200 4 530 4 870 26 0408 1 1 80 (c) 0408 19 81 0408 19 89 260 270 300 27 0408 91 80 0408 99 80 (d) 1 700 1 840 1 970 (c) In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg liquid yolk). (d) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg). 4. 3 . 95 1 EN I Official Journal of the European Communities No L 49/27 D. Products originating in the Slovak Republic I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 28 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 140 180 230 29 0207 10 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) 240 260 280 (a) Ducks in pieces. (b) Geese in pieces. II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 30 0207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 1 070 1 160 1 250 31 0207 39 21 0207 41 41 0207 39 23 0207 41 51 470 510 550 No L 49/28 | EN 1 Official Journal of the European Communities 4. 3 . 95 (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 32 0207 39 1 1 0207 41 10 600 640 690 33 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 380 420 450 34 ex 0407 00 2 100 2 270 2 430 35 0408 1 1 80 (c) 0408 19 81 0408 19 89 120 130 36 0408 91 80 0408 99 80 (d) 850 910 980 (c) In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg liquid yolk). (d) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg). 4. 3. 95 EN Official Journal of the European Communities No L 49/29 ANNEX II 'ANNEX I A. Products originating in Bulgaria I. Levy reduced by 50 % (tn tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 37 142,5 152,5 1500207 10 51 0207 10 55 0207 10 59 0207 23 11 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 38 569,5 610,5 6140207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 I 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 I 0207 43 51 0207 39 75 I 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 39 0207 21 10 0207 21 90 1 573,6 1 673,6 1 773,6 40 ex 0408 91 80 0408 99 80 290,8 310,8 330,8 No L 49/30 PEN Official Journal of the European Communities 4. 3 . 95 B. Products originating in Romania I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1 995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 42 0207 10 79 193 203 163 0207 23 51 I 0207 23 59 0207 39 53 I 0207 43 1 1 0207 39 61 0207 43 23 \ ex 0207 39 65 l ex 0207 43 31 I ex 0207 39 67 ex 0207 43 41 \ 1 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 I ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 43 0207 10 19 0207 21 90 0207 41 51 0207 41 71 0207 41 90 1 022,2 1 092,2 1 162,2' 4. 3 . 95 I EN I Official Journal of the European Communities No L 49/31 ANNEX III (tonnes) Group No Total quantity available for the period 1 April to 30 June 1995 1 1 036,50 2 347,50 4 11 889,41 7 2 775,00 8 1 104,44 9 475,00 10 1 181,24 11 270,00 12 186,00 14 3 370,00 15 4 250,00 16 840,00 17 1 400,00 18 200,00 19 90,00 21 407,20 22 727,89 23 1 779,85 24 91,61 25 3 254,77 26 216,00 27 1 535,56 28 75,00 30 745,54 31 417,11 32 564,15 33 265,89 34 1 691,11 35 104,00 36 759,44 37 32,50 38 262,86 39 1 350,00 40 247,00 43 571,52